ALLOWABILITY NOTICE

ELECTION / RESTRICTIONS
Claims 1, 8, 9, 12-14, and 18-20 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 11, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

TERMINAL DISCLAIMER
The terminal disclaimer filed on July 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/463163 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
The obviousness-type double patenting rejection over 16/463163 set forth in the previous office action is withdrawn.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lingyan Wang on August 5, 2021.

The application has been amended as follows: 


	Please rejoin claims 15, 16, and 17.  Please amend claim 15.

	15. (Rejoined-Currently Amended) A method for preparing a liquid crystal orientational adhesive layer comprising steps of: coating a layer with the curable composition of claim 1; 

16. (Rejoined) An optical device comprising first and second substrates disposed opposite to each other; a liquid crystal layer existing between the first and second substrates; and a cured 

17. (Rejoined) The optical device according to claim 16, wherein a lens layer is present on a surface of the first substrate, which faces the liquid crystal layer.



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Kojima et al. (WO 2006/009308 A1) teaches a curable composition comprising an epoxy resin, a bisphenol-type (meth)acrylate resin, a photoinitiator, and a latent thermosetting.  Kojima fails to teach a bisphenol type phenoxy resin; fails to teach an epoxy compound comprising both of a bisphenol type epoxy having an epoxy equivalent of 350 g/eq or more and a bisphenol type epoxy having an epoxy equivalent of 300 g/eq or less; and fails to teach a ratio of 33-100 parts by weight of a bisphenol type epoxy having an epoxy equivalent of 300 g/eq or less relative to 100 parts by weight of a bisphenol type epoxy having an epoxy equivalent of 350 g/eq or more.
Kim et al. (US 2009/0197020 A1) teaches a resin comprising a phenoxy resin.  Kim fails to teach an epoxy compound comprising both of a bisphenol type epoxy having an epoxy equivalent of 350 g/eq or more and a bisphenol type epoxy having an 
Kim et al. (WO 2016/175611 A1) teaches a curable adhesive composition comprising an epoxy compound, a (meth)acrylate-based resin having an epoxy functional group, and a curing agent.  Kim fails to teach a bisphenol type phenoxy resin; fails to teach an epoxy compound comprising both of a bisphenol type epoxy having an epoxy equivalent of 350 g/eq or more and a bisphenol type epoxy having an epoxy equivalent of 300 g/eq or less; and fails to teach a ratio of 33-100 parts by weight of a bisphenol type epoxy having an epoxy equivalent of 300 g/eq or less relative to 100 parts by weight of a bisphenol type epoxy having an epoxy equivalent of 350 g/eq or more.
Additionally, the claimed curable composition exhibits superior rubbing processability, superior liquid crystal orientation, superior lens attachment property, and superior indium tin oxide adhesion when compared to compositions that fall outside the scope of the present claims (see specification as originally filed, [69]-[83], Tables 1-2).
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/Eli D. Strah/Primary Examiner, Art Unit 1782